DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Argument
Applicant’s arguments, see page 9 paragraph 2, filed 12/13/2021, with respect to claims 1-13 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §112(b) of 09/13/2021 has been withdrawn. 
Applicant’s arguments, see page 9 paragraph 4, filed 12/13/2021, with respect to claim 11 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §112(d) of 09/13/2021 has been withdrawn. 
Applicant's remaining arguments filed 12/13/2021 have been fully considered but they are not persuasive.
Applicant first argues that Baumgartner does not teach “removing the consolidated fiber from the base” or “cooling the fiber composite structure” (pg 11 ln 6-16). The Examiner respectfully disagrees. While paragraph 0030 was inadvertently cited, Baumgartner is explicitly directed toward “a method for consolidating fiber composite structures with thermoplastic and/or thermoelastic polymers” 
Applicant next argues that Geiger is directed toward a process which uses pre-consolidated sheets rather than a process of consolidation. While the Examiner agrees, Geiger explicitly states consolidation is often performed in similar systems (para 0010). It is the Examiner’s position that, knowing molding and consolidation often utilize similar systems, one of skill in the art would look to Geiger for changes and improvements to the molding process. 
Applicant next argues that Cremens does not teach “the use of a cooling table on which the frame and heated composite structure is placed” (pg 12 last paragraph continuing on pg 13) or a “plate-shaped base and a plate-shaped cover.” Cremens was solely relied upon for teaching placing something on a cooling table to allow it to cool. The plate-shaped based and cover were taught by Baumgartner (Fig. 2). 
If the Applicant believes anything contained herein is unclear or incorrect, Applicant is encouraged to schedule an interview.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
After search, the prior art regarded as nearest the claimed invention to Baumgartner. Baumgartner discloses a method for consolidating a fiber composite structure. Baumgartner further .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 8, 9, 10, 12, 13, 22, 23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner (DE102014004053 – previously of record) in view of Geiger (WO8910253 – previously of record) and Cremens (US5039371 – previously of record).

In reference to claims 1, 2, 3, 9, 12, 25 and 26:
Baumgartner discloses a method for consolidating a fiber composite structure with at least one thermoplastic and/or thermoelastic polymer (paras 0001), comprising:
arranging the fiber composite structure between a plate-shaped base and a plate-shaped cover, the cover being sealed with respect to the base by a sealing element so as to be displaceable in relation to the base (para 0028, Fig. 2),
generating a negative pressure in the interstice between the base and the cover so that the ambient pressure pushes the cover against the base, and the fiber composite structure is clamped between the cover and the base (para 0008);
heating the fiber composite structure by electromagnetic radiation preferably  at least into the range of the melting temperature of the at least one thermoplastic and/or thermoelastic polymer (claim 1)(para 0009), wherein the heating the fiber composite structure comprises heating into the range of a melting temperature of the at least one thermoplastic and/or thermoplastic polymer in the heating station (claim 25)(paras 1, 0031);
cooling the fiber composite structure (para 0030, not explicit but in order to remove the structure without further deformation the structure must be cooled); and
removing the consolidated fiber composite structure from the base (para 0030).
Baumgartner does not disclose wherein the fiber composite structure is loaded in a loading/unloading station of a conveying device, the heating is done in a heating station of the conveying device, the cooling is done in a cooling station of the conveying device, or the alternative of removing the base onto which the consolidated fiber composite structure has been placed from the conveyor device (claim 1), feeding the composite structure to a press (claim 2), characterized in that, after the fiber composite structure has been arranged on the base the cover is held above the conveying 
Modified Baumgartner does not disclose that the cooling station cools by a self-contained surface cooling system in contact with the base (claim 1), wherein the fiber composite structure is cooled in the cooling station to a temperature which is below the melting temperature and above the softening temperature of the at least one thermoplastic and/or thermoelastic polymer, or which is below the softening temperature of the at least one thermoplastic and/or thermoelastic polymer (claim 9), or wherein the surface cooling system is a cooling table (claim 25). However, this is taught by Cremens. Cremens discloses a method for consolidating composite laminates (abstract). Cremens 

In reference to claim 8:
In addition to the discussion of claim 1, above, modified Baumgartner does not disclose characterized in that the surface cooling system is designed as a cooling table. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Cremens teaches an apparatus for consolidation of composite laminates using separate stages (abstract; Fig. 2). Cremens further teaches the use of a cooling table on which the frame and heated composite structure is placed (col 4 ln 49-68). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Baumgartner with the cooling table of Cremens because all of the claimed elements are known in the art and the combination yields predictable results, e.g. the assembly is cooled by a mechanism recognized in the art as capable of the intended use.
Modified Baumgartner does not explicitly teach which can lift the arrangement composed of the base, cover and fiber composite structure placed therebetween out of the conveying device and supply 

In reference to claims 10, 22, and 23:
In addition to the discussion of claim 1, above, modified Baumgartner teaches cooling the fiber composite structure in the cooling station (see discussion of claim 1, above, referencing Geiger ln 225-230, 385-389; Fig. 6 as well as Cremens col 6 ln 30-36) but does not disclose cooling to below 150 oC (claim 10), below 120 oC (claim 22) or below 100 oC (claim 23). However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As applied to the instant application, Geiger and Cremens explicitly teach the general conditions of cooling the fiber composite structure, therefore it is not inventive to determine the optimum or workable range by routine experimentation.

In reference to claim 13:
In addition to the discussion of claim 1, above, Baumgartner further discloses characterized in that the cover and/or the base are designed as or comprise a glass panel (para 0026).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner, Geiger, and Cremens as applied to claim 1, above, and further in view of Villiere (A Heat Flux Sensor to Monitor Composite Manufacturing Processes).

While modified Baumgartner does not teach in the case of bubble formation, the pressure in the interstice being temporarily increased and/or the cover being lifted to achieve an at least partial reduction in the contact of the cover with the fiber composite structure, and thus enable a local ventilation path for removing the air or vapor, this limitation is viewed as a conditional limitation requiring that voids are detected. Modified Baumgartner, like the instant application, will simply continue processing if no voids are detected.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner, Geiger, Cremens, and Villiere as applied to claim 5, above, and further in view of Valdyanathan (US20030044593).
In addition to the discussion of claim 5, modified Baumgartner does not teach characterized in that the identification of bubble formation takes place by detecting the temperature distribution in the fiber composite structure by a thermographic camera. However, a rationale to support a conclusion that .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner, Geiger, and Cremens as applied to claim 1, above, and further in view of Birrell (US20080233342).
In addition to the discussion of claim 1, above, modified Baumgartner does not teach wherein the press is a stamping press. However, the selection of a known process, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). As applied to the instant application, Birrell teaches a method of producing a composite panel (abstract). Birrell further teaches that the layers of composite may be consolidated in by stamping (para 0042). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select stamping, a known process, to perform the consolidation as stamping known in the art as suitable for consolidation processes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742